DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman (6,250,907) or Bergman (6,331,271).
Regarding claims 1 and 9, Bergman discloses a device for hot-isostatic pressing comprising: 
a pressure vessel 1, a pressure cylinder 2, a top end closure 3 and a bottom end closure 4, a furnace chamber comprising a furnace 7, wherein the furnace chamber is arranged within the pressure vessel 1 for heating a pressure medium, a plurality of guiding passages for the pressure medium, wherein the guiding passages 10a,b are in fluid communication with the furnace chamber and arranged within the pressure vessel 1 to form a loop within the pressure vessel; 
a load compartment 33 for holding parts 34 to be treated, wherein the load compartment 33 is arranged inside the furnace chamber 7 and allows a flow of pressure medium through the load compartment 33, at least one flow generator 16 for circulating pressure medium within the pressure vessel via at least one of the guiding passages 14, 35 and through the load compartment (col. 5, lines 39-49), and 
a heat exchanging element 6, arranged in the top end closure 3 or in the bottom end closure 4, 8, 12, 13, 16, 18, 19, 20, 21, 22, 23, 24, 25, the heat exchanging element comprising at least one passage 6, 14 arranged in the top end closure 3 or in the bottom end closure 4, 8, 25, the at least one passage comprising an inlet 12a, 14, 27 from at least one of the guiding passages and an outlet 12a into at least one of the guiding passages for allowing a flow of the pressure medium into the top end closure 3 or the bottom end closure 4 through the heat exchanging element and within the pressure vessel, and at least one circuit for allowing a circulation of cooling medium within the at least one circuit for a cooling of the pressure medium arranged to flow through the heat exchanging element (see Bergman’907, claim 6).  
Regarding claims 2 and 10, wherein the inlet 14 is arranged at a central portion of the heat exchanging element 16, 23, 25 and the outlet 12b is arranged at a peripheral portion of the heat exchanging element.  
Regarding claims 3-4, wherein Bergman discloses that the heat exchange section, between the end closure 4 and the bottom end section 25, includes a plurality of gas channels  12a-b,14, 14a, 15, 22, 27 are arranged to looped and interconnected to each other.
Regarding claims 5 and 12, Bergman further discloses that the furnace chamber 1 is at least partly enclosed by a heat-insulated casing shell with a heat-insulating portion 9 and a housing 2 at least partly enclosing the heat-insulating portion, wherein the heat-insulated casing 9 is arranged so that the pressure medium can enter and exit the furnace chamber via openings 12a-b, wherein a part of the loop comprises at least one first guiding passage formed between a wall of the load compartment and the heat-insulating portion 10a, and another part of the loop comprises at least one second guiding passage formed between at least portions of the heat-insulating casing and a wall of the pressure vessel 10b to guide the pressure medium having passed the heat exchanging element in proximity to an inner surface of a wall of the pressure cylinder before the pressure medium re-enters into the furnace chamber (between the upper surface of the closure 4 and the lower surface of the furnace 7), wherein the pressing arrangement further comprises a first flow generator 16 arranged within the heat-insulated casing 9, wherein the at least one first guiding passage 12a-b, 27, is in fluid communication with the first flow generator 16, and a second flow generator  21 arranged beneath the heat-insulated casing, wherein the at least one second guiding passage 12b is in fluid communication with the second flow generator 21.  
Regarding claims 6-7, the apparatus further comprising a plurality of sensors within the load space, the temperature and pressure of the furnace 7 and the vessel 1 is regulated by controlling the heating element 9s or by controlling the circulation of the cooling fans 16, 21 (col. 7, lines 20-32).
Regarding claim 8, the apparatus further comprises an electric heater 23 suspended from a bottom structure 24 of annularly arranged and vertically positioned plates, a basket 25 with a perforated bottom, wherein bottom structure 24 and the perforated bottom of the basket 25 defines a cylindrical space 26, in which the circulating fan 16 is arranged and into which the gas pipe 15 and the channel 22 of the cooling fan open out.  This cylindrical space 26 also communicates with the rest of the furnace chamber 7 via circulation openings 27.  In the basket 25, on the perforated bottom, the purifying agent 25a, which is in the form of titanium chips and capable of absorb heat from the electric heater and the pressure medium. 
Regarding claim 11, Bergman discloses that the method further comprising the steps of evacuating air in the pressure chamber 1 by suction, then introducing gas by circulating fan 16, 21 to bring the furnace to a first temperature, a first pressure for a predetermined amount of time (col. 5, lines 44-59);
after the first circulation of gas in the pressure chamber 1, the electric heaters 23, 9a are selectively switched on so that the gas is heated to a second temperature, and the pressure in the pressure chamber 1 increases to a second pressure until a pressure balance is achieved between the pressure chamber 1 and the gas container (col. 5, line 60 to col. 7, line 28) to purify and then hot-isostatic pressing of the load inside the chamber; and 
reducing the pressure and the temperature of the chamber by driving the circulating and cooling fans 16, 21 while shut off the heating elements 9a (col. 7, lines 29-32).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,135,798. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially overlapping.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. The Applicant argued that Bergman (6,331,271) discloses the cooling passage 6 is located below the upper end closure 3 and not in the closure.   However, a closure can be more than one structures formed together to close the pressure chamber 7.  In this case, the upper end of the pressure chamber 7 is closed by an inner closure 3, an outer unnumbered closure and an upper annular end member 31, wherein the cooling channels 6 are located in between the inner upper closure 3 and the outer upper closure.  Similarly, the lower end of the pressure chamber 7 is closed by an annular end member 32, a basket 25, a bottom structure 24, an inner lower end closure 4 and an outer unnumbered lower end closure. Another heat exchanger is located in between the inner lower closure 4 and the bottom basket 25 and a plurality of openings and channels 12a-b, 15, 22, 27 for circulating the heating medium from a bottom structure 24 which rests on the basket 25 to a bottom plate 8 then to the furnace 7.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743